Citation Nr: 0811674	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-30 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active service from July 1968 to April 1970.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a February 2005 rating decision by 
the St. Louis, Missouri Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for service connection for tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts service connection is warranted for 
tinnitus because he has had this condition since military 
service and as a result of acoustic trauma which he alleges 
occurred during his military service.  The veteran and his 
representative note that he served in Vietnam and report that 
he served in combat where consequently, he received, among 
other awards, a Purple Heart and the Vietnam Combat Medal w/ 
a V-Device.  As a result, he argues that he is entitled to 
the benefit of the combat presumption set forth in 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Although the RO Rating Decision states the veteran's service 
medical records are negative for any indication of complaints 
of tinnitus, the Board notes a December 1969 physician note 
that specifically states the veteran complained of constant 
tinnitus.  The veteran is competent to report ringing in his 
ears and he has asserted that these conditions have been 
chronically symptomatic since service.  See Charles v 
Principi, 16 Vet. App. 370, 374-75 (2002) (veteran competent 
to report that he had a continuity of symptomatology since 
service if symptom is capable of lay observation).

In any event, the Board notes that in the absence of any 
competent medical evidence linking tinnitus to service, 
service connection cannot be established.  In this regard, 
the Board observes that the United States Court of Appeals 
for Veterans Claims (Court) has repeatedly held that the 
provisions of 38 U.S.C.A. § 1154(b) provide a reduced 
evidentiary burden for combat veterans that relates only to 
the issue of service incurrence, and does not relate to 
whether the veteran has a current disability or whether a 
current disability is linked to the incident in service; 
those questions require medical evidence.  See Huston v. 
Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 
Vet. App. 296, 303 (1999).  Indeed, in Dalton v. Nicholson, 
21 Vet. App. 23 (2007) , the Court, citing its decision in 
Caluza v. Brown, 7 Vet. App. 498 (1995), recently reiterated 
that a veteran who establishes in-service incurrence of an 
injury or disease through the application of section 1154(b) 
must nonetheless submit evidence of a causal nexus between 
the in-service event and his or her current disability.  

Although there is a VA exam of record, after reviewing the 
December 2004 VA examiner's opinion, the Board is not 
convinced that the examiner was aware of the December 1969 
medical record documenting the veteran's complaint of 
constant tinnitus when providing the VA medical opinion.  The 
examiner did not discuss the record, and in fact, suggests 
the veteran's current tinnitus is related auditory pathology 
that has resulted in his severe sensorineural hearing loss 
that did not exist at the time of his discharge.  In other 
words, because the veteran did not have hearing loss at the 
time of his military discharge, he could not have had 
tinnitus.  This conclusion is belied by the statements in the 
veteran's SMRs wherein he complains of constant ringing and 
any examination concluding otherwise should at least discuss 
why such evidence is not accorded any credibility.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of the veteran's tinnitus.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The claims files should be made 
available to and reviewed by the 
examiner, in particular the veteran's 
service medical records.  The examiner 
should diagnosis any tinnitus present.  
The examiner should then consider the 
available medical evidence and the 
veteran's contentions and opine as to 
whether it is at least as likely as not 
that any tinnitus found to be present had 
its onset in, or is related to, service.  
The rationale for all opinions expressed 
should be provided. 

2.  Thereafter, the RO should 
readjudicate the veteran's tinnitus 
claim.  If any benefit sought on appeal 
is not granted in full, the RO should 
issue a supplemental statement of the 
case and provide the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. 
The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for 
additional development or other appropriate action 
must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


